Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

This communication is an Examiner's reasons for allowance in response to application filed on October 28, 2020, assigned serial 17/082,271 and titled “VEHICLE TRACKING DEVICE”.
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the 
references teaches a vehicle tracking device that tracks a target vehicle that travels at the periphery of a host vehicle, which includes an estimation unit that estimates a rectangular frame approximating an external shape of the target vehicle on the basis of past data; and a specifying unit  that specifies an advancing direction of the target vehicle on the basis of layout of contour data composed of a plurality of pieces of detection point data, which is detected by a sensor that is mounted to the host vehicle and detects a relative position of a detection target with respect to the host vehicle as the detection point data, and indicates a contour of the target vehicle, with respect to a reference side (N1) that is a side on the host vehicle side among sides of the rectangular frame along a vehicle width direction of the rectangular frame (claim 1).
Claims 1-9 are allowable over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday-Thursday from 7:00 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






									

								
July 29, 2022	
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661